Title: To James Madison from Israel Smith, 10 February 1808
From: Smith, Israel
To: Madison, James



Sir,
Rutland Febry. 10th. 1808

I have been informed that James Witherill at present a member of the house of representatives in Congress from this State, is nominated to the President to fill a vacancy in the office of Judge in one of the Territories.I also understand that it would be very gratifying to him and many of his friends to see Such an office confered on him.
He has for several years filled the office of Chief Judge of the County Court Rutland County in this State and very much to the Satisfaction of the Public, and the Attornies of the Court where he presided.  I think him sufficiently Qualified to do honor to himself, and to give satisfaction to the Public in the office for which I recommend him to the President.  Mr. Witherill In my opinion has many Qualification as a Judge which very particularly fit him for the office of Judge in a Territory having been accustomed to the manner, habits, of that description of people which usually first make Settlements in a new or Wilderness Country.  I am with the highest respect and Esteem yours

Israel Smith

